360 S.W.3d 851 (2011)
ROOFING SUPPLY GROUP-KANSAS CITY, L.L.C., Respondent,
v.
Francisco SILVA, Appellant.
No. WD 72939.
Missouri Court of Appeals, Western District.
December 20, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 31, 2012.
Application for Transfer Denied April 3, 2012.
John M. Duggan and Deron A. Anliker, Kansas City, MO, for appellant.
Anthony A. Stein, Kansas City, MO, for respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Francisco Silva appeals from the trial court's judgment in favor of Roofing Supply Group-Kansas City, L.L.C. after a bench trial in a suit involving non-payment on an open credit agreement. We affirm the trial court's judgment in this per curiam order and have provided the parties with a legal memorandum explaining our ruling. Rule 84.16(b).